--------------------------------------------------------------------------------

Exhibit 10.7
 
EXECUTION VERSION
 
SECOND AMENDMENT TO AND WAIVER UNDER CREDIT AGREEMENT
 
THIS SECOND AMENDMENT TO AND WAIVER UNDER CREDIT AGREEMENT (this “Agreement”) is
made and entered into as of November 6, 2013, by and among RLJ ENTERTAINMENT,
INC. (“RLJ Entertainment”), RLJ ACQUISITION, INC., for itself and as successor
by merger with RLJ Merger Sub I, Inc. (“RLJ Acquisition”), ACORN MEDIA GROUP,
INC. (“Acorn”), and IMAGE ENTERTAINMENT, INC., for itself and as successor by
merger with RLJ Merger Sub II, Inc. (“Image”; RLJ Entertainment, RLJ
Acquisition, Acorn and Image, each individually, a “Borrower” and, collectively,
the “Borrowers”), each of the Persons party to the Credit Agreement as
Guarantors, the Lenders party hereto, and SUNTRUST BANK, as the Administrative
Agent (the “Administrative Agent”).
 
W I T N E S S E T H :
 
WHEREAS, the Borrowers, the Guarantors, the several banks and other financial
institutions and lenders party thereto (the “Lenders”), and the Administrative
Agent have executed and delivered that certain Credit Agreement dated as of
October 3, 2012 (as amended by that certain First Amendment to and Waiver Under
Credit Agreement dated as of June 28, 2013, and as the same may be further
amended, restated, supplemented, or otherwise modified from time to time, the
“Credit Agreement”);
 
WHEREAS, certain Events of Default are in existence under Section 8.1(d) of the
Credit Agreement on account of (a) the Borrowers’ failure to comply with each of
the financial covenants set forth in Article VI of the Credit Agreement for the
fiscal quarter ending on or about June 30, 2013, and the fiscal quarter ending
on or about September 30, 2013 (collectively, the “Financial Covenant Events of
Default”) and (b) the Borrowers’ failure to deliver the Monthly Management
Package required under Section 5.7(i) of the Credit Agreement for the Fiscal
Month ended on or about September 30, 2013 (the “Management Package Event of
Default” and, together with the Financial Covenant Events of Default,
collectively, the “Specified Events of Default”); and
 
WHEREAS, the Borrowers have requested that the Administrative Agent and the
Lenders agree to waive the Specified Events of Default and make certain
modifications to the Credit Agreement, and the Administrative Agent and the
Lenders have agreed to such modifications and the waiver of the Specified Events
of Default, in each case, subject to the terms and conditions set forth below.
 
NOW, THEREFORE, for and in consideration of the above premises and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged by the parties hereto, the parties hereto hereby covenant and agree
as follows:
 
SECTION 1.      Definitions.  Unless otherwise specifically defined herein, each
term used herein (and in the recitals above) which is defined in the Credit
Agreement shall have the meaning assigned to such term in the Credit Agreement. 
Each reference to “hereof,” “hereunder,” “herein,” and “hereby” and each other
similar reference and each reference to “this Agreement” and each other similar
reference contained in the Credit Agreement shall from and after the date hereof
refer to the Credit Agreement as amended hereby.

--------------------------------------------------------------------------------

SECTION 2.      Waivers.  The Borrowers acknowledge and agree that the Specified
Events of Default have occurred and each Specified Event of Default constitutes
an Event of Default under the Credit Agreement.   Effective upon satisfaction of
the conditions precedent set forth in Section 5 below, each of the
Administrative Agent and the Lenders hereby waive the Specified Events of
Default.
 
SECTION 3.      Amendments to Credit Agreement.
 
(a)                Section 1.1 of the Credit Agreement is amended to add the
following definitions in appropriate alphabetical order:
 
“Acorn Global Enterprises” shall mean Acorn Global Enterprises Limited, a
company registered under the laws of England and Wales with a registered number
08678706.
 
“Acorn Productions (UK)” shall mean Acorn Productions (UK) Limited, a company
registered under the laws of England and Wales with a registered number 8636077.
 
“Content Investment” shall mean expenditures incurred by the Parent and its
Restricted Subsidiaries in the production and acquisition of motion picture and
television programming content and in the mastering and offering of packaged
media masters, including the creation of added content, artwork and other
one-time value-added materials to prepare finished masters suitable for offer
and sale to the public in accordance with GAAP, which shall include, but not be
limited to, Acorn Production, Product and Development Expense, Image Product
Expenditures, and Net Royalty Advances.
 
“Content Amortization” shall mean the non-cash costs of Content Investment,
amortized on an income recognition basis based on the estimated exploitable life
of the particular product in the commercial market in accordance with GAAP.
 
“Criterion Payable” shall mean that certain account payable in the aggregate
amount of $3,486,940 (as reduced from time to time by payments made by, or on
behalf of, Image) owed by Image to RLJ Companies, which was purchased by RLJ
Companies from The Criterion Collection, Inc., a Delaware corporation, pursuant
to that certain Accounts Purchase Agreement dated as of June 24, 2013.
 
“Foyle’s War 9 Consent Date” shall mean October 25, 2013.
 
“Foyle’s War 9 Consent Letter” shall mean that certain Letter Agreement
Regarding Foyle’s War and Other Matters dated as of the Foyle’s War 9 Consent
Date, from the Administrative Agent and the Lenders and acknowledged and agreed
to by the Loan Parties.
 
“Foyle’s War 9 Existing Debt” shall mean Indebtedness of Acorn Productions (UK)
owing to Coutts & Co., the principal amount of which outstanding on the Second
Amendment Effective Date is approximately £6,700,000, the proceeds of which will
fund a portion of the production costs associated with the Foyle’s War 9 series.
 
“Foyle’s War 9 Documents” shall mean the documents attached as Exhibit A to the
Foyle’s War 9 Consent Letter.
 
“Foyle’s War 9 Group” shall mean, collectively, Acorn Global Enterprises, Acorn
Productions (UK), and their respective Subsidiaries (if any).
 
“Foyle’s War 9 Inclusion Date” shall mean the date that (a) each member of the
Foyle’s War 9 Group shall have become a Guarantor hereunder and granted a Lien
on substantially all of its assets to secure the Obligations and (b) the Loan
Parties shall have otherwise complied with Section 5.11 with respect to the
Foyle’s War 9 Group.

--------------------------------------------------------------------------------

“RLJ Companies” shall mean The RLJ Companies, LLC, a Delaware limited liability
company.
 
“Second Amendment Effective Date” shall mean November 6, 2013.
 
“Triggering Event of Default” shall mean an Event of Default of the type
described in Section 8.1(a), 8.1(b), 8.1(g), or 8.1(h) of this Agreement.
 
(b)                The following definitions in Section 1.1 of the Credit
Agreement are amended so that they read, in their entirety, as follows:
 
“Consolidated Cash Adjusted EBITDA” shall mean, as determined for any period on
a consolidated basis for the Parent and its consolidated Restricted Subsidiaries
(other than, with respect to periods prior to the Foyle’s War 9 Inclusion Date,
the Foyle’s War 9 Group), the sum of (a) Consolidated Net Income of such Persons
plus (b) to the extent deducted in determining Consolidated Net Income, in each
case, without duplication, (i) any provision for (or less any benefit from)
income taxes; plus (ii) Consolidated Interest Expense; plus (iii) any non-Cash
expenses incurred with respect to the issuance of stock options or warrants in
Parent to existing or new employees of such Persons; plus (iv) amortization and
depreciation expense; plus (v) Content Amortization during such period; plus
(vi) severance payments made in such period, but, in any event, on or prior to
September 30, 2013, not to exceed an amount approved by the Administrative Agent
and Fortress; plus (vii) any losses associated with warrants issued pursuant to
that certain Warrant Agreement dated as of February 22, 2011, by and between RLJ
Acquisition and Continental Stock Transfer & Trust Company; minus (c) Content
Investment actually paid in cash during such period; minus (d) any gains
associated with warrants issued pursuant to that certain Warrant Agreement dated
as of February 22, 2011, by and between RLJ Acquisition and Continental Stock
Transfer & Trust Company.
 
“Consolidated Current Assets” shall mean, as at any date of determination, the
total assets of Parent and its consolidated Restricted Subsidiaries (other than,
with respect to periods prior to the Foyle’s War 9 Inclusion Date, the Foyle’s
War 9 Group) on a consolidated basis that may properly be classified as current
assets in conformity with GAAP, excluding (a) Cash and Permitted Investments and
(b) deferred tax assets.
 
“Consolidated Current Liabilities” shall mean, as at any date of determination,
the total liabilities of Parent and its consolidated Restricted Subsidiaries
(other than, with respect to periods prior to the Foyle’s War 9 Inclusion Date,
the Foyle’s War 9 Group) on a consolidated basis that may properly be classified
as current liabilities in conformity with GAAP, excluding (a) the current
portion of long term debt, including Capital Lease Obligations and (b) deferred
tax liabilities.
 
“Consolidated Interest Expense” shall mean, as determined for any period on a
consolidated basis for the Parent and its consolidated Restricted Subsidiaries
(other than, with respect to periods prior to the Foyle’s War 9 Inclusion Date,
the Foyle’s War 9 Group) in accordance with GAAP, the sum of (i) total cash
interest expense, plus (ii) PIK Amounts, plus (iii) in-kind interest on the
Permitted Subordinated Notes, including without limitation the interest
component of any payments in respect of Capital Lease Obligations capitalized or
expensed during such period (whether or not actually paid during such period),
but excluding any non-cash interest expense (other than in-kind interest on the
Permitted Subordinated Notes).
 
“Consolidated Total Debt” shall mean, as of any date, all Indebtedness (other
than Hedging Obligations) of the Parent and its Restricted Subsidiaries (other
than, with respect to periods prior to the Foyle’s War 9 Inclusion Date, the
Foyle’s War 9 Group) on a consolidated basis as of such date.

--------------------------------------------------------------------------------

“Excluded Accounts” shall mean (a) deposit accounts specifically and exclusively
used for payroll, payroll taxes and other employee wage and benefit payments to
or for the benefit of any Loan Party’s employees, (b) any other zero balance
account or disbursement only account. (c) deposit accounts maintained by the
Loan Parties or any of their respective Restricted Subsidiaries at Lloyds TSB,
which, individually and collectively, do not at any time have more than £150,000
in cash on deposit therein in the aggregate, and (d) any other deposit account,
securities account or commodities account which, individually and collectively
with all such other accounts, does not at any time have more than $500,000 in
cash or investment property on deposit therein in the aggregate.
 
“Net ACL Proceeds” shall mean Cash proceeds received by any Loan Party or
Restricted Subsidiary after the Closing Date from any ACL Group member, whether
pursuant to a dividend, distribution, or otherwise (other than pursuant to (a)
Permitted Service Agreements for bona fide services rendered thereunder and (b)
dividends or distributions received by such Loan Party or Restricted Subsidiary
during the period from June 25, 2013, through (but not including) the Second
Amendment Effective Date), net of any amounts attributable to taxes payable by
any such Loan Party or Restricted Subsidiary attributable to the receipt of such
proceeds, including any and all taxes applicable to the payment or receipt of
any dividends or distributions by such Person or taxes applicable to the payment
or receipt of any interest by such Person with respect to any Permitted
Intercompany Investments.
 
(c)                The lead in of the definition of “Consolidated Excess Cash
Flow” in Section 1.1 of the Credit Agreement is amended so that it reads, in its
entirety, as follows:
 
“Consolidated Excess Cash Flow” shall mean, for the Parent and its consolidated
Restricted Subsidiaries (other than, with respect to periods prior to the
Foyle’s War 9 Inclusion Date, the Foyle’s War 9 Group) for any Fiscal Year,
Consolidated Cash Adjusted EBITDA for such Fiscal Year plus the Consolidated
Working Capital Adjustment, minus the sum of the following, without duplication:
 
(d)                Clause (e) of the definition of “Consolidated Net Income” in
Section 1.1 of the Credit Agreement is amended so that it reads, in its
entirety, as follows:
 
(e)              until the Foyle’s War 9 Inclusion Date, the income (or loss) of
any member of the Foyle’s War 9 Group, provided, however, that (i) Consolidated
Net Income shall include amounts in respect of the income of the Foyle’s War 9
Group when actually received in Cash by any Borrower in the form of dividends or
distributions in respect of the applicable period, (ii) Consolidated Net Income
shall be reduced by the aggregate amount of all investments, regardless of the
form thereof, made by the Subject Person or any of its Restricted Subsidiaries
in the Foyle’s War 9 Group for the purpose of funding any deficit or loss of any
Foyle’s War 9 Group member, as applicable, provided that nothing in this clause
(ii) shall be construed to permit investments in the Foyle’s War 9 Group not
otherwise permitted under Section 7.5 or 7.18, and (iii) for the avoidance of
doubt, the parties hereto agree that if any Loan Party (other than, with respect
to periods prior to the Foyle’s War 9 Inclusion Date, a member of the Foyle’s
War 9 Group) pays any obligations of any member of the Foyle’s War 9 Group, such
payment shall reduce Consolidated Net Income; provided that nothing in this
clause (iii) shall be construed to permit payments of any obligations of the
Foyle’s War 9 Group not otherwise permitted hereunder.
 
(e)                Clause (j) of the definition of “Permitted Acquisition” in
Section 1.1 of the Credit Agreement is amended so that it reads, in its
entirety, as follows:

--------------------------------------------------------------------------------

(j)               the Required Lenders shall have approved such Acquisition in
writing.
 
(f)                 Section 1.1 of the Credit Agreement is amended by deleting
the following definitions in their entirety: “Acorn Production Development and
Product Amortization,” “Foyle’s War 8 Inclusion Date” and “Image Product
Amortization”.
 
(g)                The first sentence of Section 2.5(c) of the Credit Agreement
is amended so that it reads, in its entirety, as follows:
The Borrowers shall have the right at any time and from time to time to prepay
any Borrowing, in whole or in part, in a minimum amount (other than a repayment
in whole of any Loan) of at least $100,000 and larger multiples of $100,000,
without premium or penalty (except as provided in Section 2.5(d)), by giving
irrevocable written notice (or telephonic notice promptly confirmed in writing)
to the Administrative Agent no later than (i) in the case of prepayment of any
Eurodollar Borrowing, 12:00 p.m. (Atlanta, Georgia time) not less than three (3)
Business Days prior to any such prepayment, and (ii) in the case of any
prepayment of any Base Rate Borrowing, 12:00 p.m. (Atlanta, Georgia time) not
less than one (1) Business Day prior to the date of such prepayment; provided
that, the Borrowers shall not have the right to prepay any Term C Loan until all
other Term Loans and Revolving Loans have been repaid in full and all Revolving
Commitments have been terminated and all outstanding Letters of Credit hereunder
have been Cash Collateralized to the extent of one hundred and five percent
(105%) of the aggregate LC Exposure.
 
(h)                Section 2.6(b)(i) of the Credit Agreement is amended so that
it reads, in its entirety, as follows:
 
(i)               The Borrowers unconditionally promise to pay to the
Administrative Agent for the account of each Lender the then unpaid principal
amount of the Term A Loans of such Lender in installments payable on the last
day of each calendar quarter (commencing on December 31, 2013) in the amount set
forth below with respect to such calendar quarter and in such other amounts as
may be required from time to time pursuant to this Agreement, provided, that, to
the extent not previously paid, the aggregate unpaid principal balance of the
Term A Loans shall be due and payable on the Maturity Date with respect thereto:
 
Calendar Quarters Ending
 
Required Payment
 
Calendar Quarter ending December 31, 2013
 
$
1,720,000
 
Calendar Quarter ending March 31, 2014
 
$
2,500,000
 
Calendar Quarter ending June 30, 2014
 
$
2,340,000
 
Calendar Quarter ending September 30, 2014, through and including the calendar
quarter ending December 31, 2014
 
$
2,660,000
 
Calendar Quarter ending March 31, 2015, through and including the calendar
quarter ending June 30, 2015
 
$
2,190,000
 
Calendar Quarter ending September 30, 2015, through and including the calendar
quarter ending December 31, 2015
 
$
2,500,000
 
Calendar Quarter ending March 31, 2016, and each calendar quarter ending
thereafter
 
$
625,000
 




--------------------------------------------------------------------------------

(i)                 Section 2.6(b)(ii) of the Credit Agreement is amended so
that it reads, in its entirety, as follows:
 
(ii)             The Borrowers unconditionally promise to pay to the
Administrative Agent for the account of each Lender the then unpaid principal
amount of the Term B Loans of such Lender in installments payable on the last
day of each calendar quarter (commencing on December 31, 2013) in the amount set
forth below with respect to such calendar quarter and in such other amounts as
may be required from time to time pursuant to this Agreement, provided, that, to
the extent not previously paid, the aggregate unpaid principal balance of the
Term B Loans shall be due and payable on the Maturity Date with respect thereto:
 
Calendar Quarters Ending
 
Required Payment
 
Calendar Quarter ending December 31, 2013
 
$
1,030,000
 
Calendar Quarter ending March 31, 2014
 
$
1,500,000
 
Calendar Quarter ending June 30, 2014
 
$
1,410,000
 
Calendar Quarter ending September 30, 2014, through and including the calendar
quarter ending December 31, 2014
 
$
1,590,000
 
Calendar Quarter ending March 31, 2015, through and including the calendar
quarter ending June 30, 2015
 
$
1,310,000
 
Calendar Quarter ending September 30, 2015, through and including the calendar
quarter ending December 31, 2015
 
$
1,500,000
 
Calendar Quarter ending March 31, 2016, and each calendar quarter ending
thereafter
 
$
375,000
 



(j)                  Section 2.6(c)(iv) of the Credit Agreement is amended so
that it reads, in its entirety, as follows:
 
(iv)            On the Excess Cash Flow Application Date following the end of
each Fiscal Year, commencing with the Fiscal Year ending December 31, 2015, the
Borrowers shall repay the Obligations by an amount equal to the sum of the ECF
Percentage of Consolidated Excess Cash Flow for such Fiscal Year, if any.  Each
such repayment shall be made on a date (an “Excess Cash Flow Application Date”)
no later than ten (10) Business Days after the earlier of (a) the date on which
the financial statements of the Borrowers referred to in Section 5.7(a) for the
Fiscal Year with respect to which such prepayment is to be made are required to
be delivered to the Administrative Agent, and (b) the date such financial
statements are actually delivered.  Any such repayment shall be applied in
accordance with Section 2.6(c)(vi).
 
(k)            Section 2.6(c)(vi) of the Credit Agreement is amended so that it
reads, in its entirety, as follows:

--------------------------------------------------------------------------------

(vi)            Except as provided in Section 2.11(b) during the existence of an
Event of Default, any repayments made by the Borrowers pursuant to this Section
2.6 shall be applied as follows: first, to Administrative Agent’s fees and
reimbursable expenses then due and payable pursuant to any of the Loan
Documents; second, to all other fees and reimbursable expenses of the Lenders
then due and payable pursuant to any of the Loan Documents, to the Lenders based
on their respective pro rata shares of such fees and expenses; third, to
interest then outstanding on the Term Loans (other than Term C Loans), to the
Lenders based on their respective pro rata shares of such interest; fourth, to
the principal amount of the Term Loans (other than Term C Loans) based on the
principal amount of such Loans then outstanding applied to the remaining
principal installments thereof in order of maturity of such scheduled
installments until paid in full, pro rata to the applicable Lenders; fifth, to
the interest then outstanding on the Revolving Loans; sixth, to the principal
amount then outstanding on the Revolving Loans (without a reduction of the
Aggregate Revolving Commitment); seventh, so long as the Revolving Commitment
has been terminated and all outstanding Letters of Credit hereunder have been
Cash Collateralized to the extent of one hundred and five percent (105%) of the
aggregate LC Exposure, to interest then outstanding on the Term C Loans, to the
Lenders based on their respective pro rata shares of such interest; eighth, so
long as the Revolving Commitment has been terminated and all outstanding Letters
of Credit hereunder have been Cash Collateralized to the extent of one hundred
and five percent (105%) of the aggregate LC Exposure, to the principal amount of
the Term C Loans based on the principal amount of such Loans then outstanding
applied to the remaining principal installments thereof in order of maturity
until paid in full, pro rata to the applicable Lenders, except that Net ACL
Proceeds shall be applied to the remaining principal installments of the Term C
Loans in inverse order of maturity and ninth, to the Borrowers.
 
(l)                  Section 5.7(i) of the Credit Agreement is amended so that
it reads, in its entirety, as follows:
 
(i)              commencing with the Fiscal Month ending on or about September
30, 2013, as soon as available and in any event within thirty (30) days after
the end of such Fiscal Month and each Fiscal Month thereafter, a “Monthly
Management Package” which will include a profit and loss statement, balance
sheet, and a cash forecast, together with a comparison to the prior year, and,
commencing with the Fiscal Month ending on or about October 31, 2013, and
continuing thereafter, a schedule of all trade payables owing by any Loan Party
or any Restricted Subsidiary that are more than sixty (60) days past due in form
and substance satisfactory to the Administrative Agent and Fortress.  The
“Monthly Management Package” will be the internal monthly financial report used
by senior officers and the board and may be revised as to presentation and form
from time to time; and
 
(m)               Section 5.11 of the Credit Agreement is amended by adding the
following new sentence at the end thereof:
 
Not in limitation of the foregoing, within thirty (30) days (or such later date
as the Administrative Agent and Fortress may agree in their respective sole
discretion) after the date on which each of the following has occurred, as
determined by the Administrative Agent and Fortress in their respective
reasonable discretion, but in any event no later than December 31, 2014 (or such
later date as the Administrative Agent and Fortress may agree in their
respective sole discretion), (i) the Foyle’s War 9 Existing Debt and all
obligations in connection therewith have been repaid in full, (ii) all documents
governing the Foyle’s War 9 Existing Debt shall have been terminated, and (iii)
all Liens securing the Foyle’s War 9 Existing Debt shall have been released or
otherwise terminated, the Loan Parties will cause each member of the Foyle’s War
9 Group to (A) become a Guarantor hereunder in accordance with the terms of this
Section 5.11, to the extent not already a Guarantor hereunder and (B) deliver
all Collateral Documents and other documentation, and take such actions, as may
be required by the Administrative Agent under this Section 5.11.
 
(n)                Article V of the Credit Agreement is amended by adding the
following new Section 5.21 immediately following Section 5.20:
 
Section 5.21     Second Amendment Post-Closing Matters.  Notwithstanding any
other provision of this Agreement, Loan Parties shall do the following:

--------------------------------------------------------------------------------

(a)            on or before November 15, 2013 (or such later date as the
Administrative Agent and Fortress may agree in writing in their respective sole
discretion), the Loan Parties shall cause (i) Acorn Global Enterprises to become
a Loan Party in accordance with Section 5.11 hereof (without regard to the time
periods specified therein), (ii) Foyle’s War 8 to satisfy the requirements of
Section 5.11 hereof (without regard to the time periods specified therein) to
the extent such requirements have not already been satisfied by Foyle’s War 8,
(iii) Acorn Productions (UK) to become a Loan Party in accordance with Section
5.11 hereof (without regard to the time periods specified therein), provided
that, until the Foyle’s War 9 Existing Debt is repaid in full, Acorn Productions
(UK) shall not be required to execute or deliver any Collateral Documents, and
(iv) the discharge of all Liens granted to any Person (other than the
Administrative Agent) on the Property of Acorn Global Enterprises and Foyle’s
War 8.
 
(b)            on or before November 15, 2013 (or such later date as the
Administrative Agent and Fortress may agree in writing in their respective sole
discretion), the Loan Parties shall deliver to the Administrative Agent of an
updated and duly executed Collateral Disclosure Certificate for the Loan
Parties;
 
(c)            within thirty (30) days after the Second Amendment Effective Date
(or such later date as the Administrative Agent and Fortress may agree in
writing in their respective sole discretion), the Loan Parties shall deliver to
the Administrative Agent such documents as the Administrative Agent or Fortress
may request for the Administrative Agent to ensure the priority and perfection
of its Lien on intellectual property maintained by any of the Loan Parties in
the United Kingdom, which may include delivery of additional documents,
agreements, or instruments, and/or amendments to existing Loan Documents, in
each case, as requested by the Administrative Agent or Fortress;
 
(d)            within thirty (30) days after the Second Amendment Effective Date
(or such later date as the Administrative Agent and Fortress may agree in
writing in their respective sole discretion), the Loan Parties shall use their
commercially reasonable efforts to deliver to the Administrative Agent a duly
executed Third Party Agreement with respect to each location in the United
Kingdom leased by any Loan Party where Collateral with a book value in excess of
$500,000 is located or where material books and records are maintained;
 
(e)            within sixty (60) days after the Second Amendment Effective Date
(or such later date as the Administrative Agent and Fortress may agree in
writing in their respective sole discretion), the Loan Parties shall cause the
Administrative Agent to be named as a lenders loss payee on all property
insurance policies of the Loan Parties issued in the United Kingdom with respect
to the Loan Parties organized under the laws of England and Wales; and
 
(f)            on or before November 15, 2013 (or such later date as the
Administrative Agent and Fortress may agree in writing in their respective sole
discretion), the Loan Parties shall deliver to the Administrative Agent the
Monthly Management Package required under Section 5.7(i) of the Credit Agreement
for the Fiscal Month ended on or about September 30, 2013;
 
(g)            within twenty (20) days after the Second Amendment Effective Date
(or such later date as the Administrative Agent and Fortress may agree in
writing in their respective sole discretion), the Loan Parties shall deliver a
subordination agreement by and between the Administrative Agent and RLJ
Companies, duly executed by each party thereto, with respect to the Criterion
Payable, in form and substance satisfactory to the Administrative Agent and
Fortress, pursuant to which, among other things, (i) there shall be no payment
on the Criterion Payable in excess of $300,000 per month (provided, that any
unused payment amount may be carried over into following months, but, in any
event, there shall be no payment on the Criterion Payable of more than $600,000
per month without the prior written consent of the Administrative Agent and the
Lenders) and (ii) during the existence of a Triggering Event of Default, no
payments shall be made on the Criterion Payable.

--------------------------------------------------------------------------------

(o)               Section 6.1 of the Credit Agreement is amended so that it
reads, in its entirety, as follows:
 
Section 6.1        Senior Leverage Ratio.  The Parent and its Restricted
Subsidiaries will maintain a Senior Leverage Ratio, determined as of the last
day of each Fiscal Quarter, of not greater than the ratio set forth below with
respect to such Fiscal Quarter:
 
Fiscal Quarters Ending
Senior Leverage Ratio
Fiscal Quarter ending December 31, 2013
4.58 to 1.00
Fiscal Quarter ending March 31, 2014
4.02 to 1.00
Fiscal Quarter ending June 30, 2014, through and including the Fiscal Quarter
ending September 30, 2014
2.00 to 1.00
Fiscal Quarter ending December 31, 2014, through and including the Fiscal
Quarter ending September 30, 2015
1.50 to 1.00
Fiscal Quarter ending December 31, 2015, and the last day of each Fiscal Quarter
thereafter
1.25 to 1.00



(p)                Section 6.2 of the Credit Agreement is amended so that it
reads, in its entirety, as follows:
 
Section 6.2           Total Leverage Ratio.  The Parent and its Restricted
Subsidiaries will maintain a Total Leverage Ratio, determined as of the last day
of each Fiscal Quarter, of not greater than the ratio set forth below with
respect to such Fiscal Quarter:
 
Fiscal Quarters Ending
Total Leverage Ratio
Fiscal Quarter ending December 31, 2013
7.54 to 1.00
Fiscal Quarter ending March 31, 2014
6.90 to 1.00
Fiscal Quarter ending June 30, 2014
3.40 to 1.00
Fiscal Quarter ending September 30, 2014
2.50 to 1.00
Fiscal Quarter ending December 31, 2014
2.05 to 1.00
Fiscal Quarter ending March 31, 2015, through and including the Fiscal Quarter
ending September 30, 2015
2.00 to 1.00
Fiscal Quarter ending December 31, 2015, and the last day of each Fiscal Quarter
thereafter
1.75 to 1.00



(q)            Section 6.3 of the Credit Agreement is amended so that it reads,
in its entirety, as follows:
 
Section 6.3.        Interest Coverage Ratio.  The Parent and its Restricted
Subsidiaries on a consolidated basis will maintain an Interest Coverage Ratio,
determined as of the last day of each Fiscal Quarter, of not less the ratio set
forth below with respect to such Fiscal Quarter:

--------------------------------------------------------------------------------

Fiscal Quarters Ending
Interest Coverage Ratio
Fiscal Quarter ending December 31, 2013
1.31 to 1.00
Fiscal Quarter ending March 31, 2014
1.44 to 1.00
Fiscal Quarter ending June 30, 2014
2.84 to 1.00
Fiscal Quarter ending September 30, 2014, and the last day of each Fiscal
Quarter thereafter
3.00 to 1.00



(r)                 Article VI of the Credit Agreement is amended by adding the
following new Section 6.4 immediately after Section 6.3:
 
Section 6.4.     Minimum Consolidated Cash Adjusted EBITDA.  The Parent and its
Restricted Subsidiaries on a consolidated basis will maintain Consolidated Cash
Adjusted EBITDA, determined as of the last day of the Fiscal Quarter ended
September 30, 2013, for the Fiscal Quarter ending on such date, of at least
$3,600,000.
 
(s)                Section 7.1(a)(xi) of the Credit Agreement is amended so that
it reads, in its entirety, as follows:
 
(xi)            the Foyle’s War 9 Existing Debt in an amount not to exceed at
any time the sum of $10,000,000 minus all repayments of principal thereon after
the Second Amendment Effective Date; and
 
(t)                 Section 7.2(g) of the Credit Agreement is amended so that it
reads, in its entirety, as follows:
 
(g)            Liens on the assets of Acorn Productions (UK) securing
Indebtedness permitted under Section 7.1(a)(xi);
 
(u)                Section 7.4(a)(iv) of the Credit Agreement is amended so that
it reads, in its entirety, as follows:
 
(iv)        [Intentionally Omitted.]
 
(v)                Section 7.4(a)(vi)(C) of the Credit Agreement is amended so
that it reads, in its entirety, as follows:
 
(C)         [Intentionally Omitted.]
 
(w)               Section 7.4(a)(vi)(D) of the Credit Agreement is amended so
that it reads, in its entirety, as follows:
 
(D)         [Intentionally Omitted.]
 
(x)                 Section 7.5(l) of the Credit Agreement is amended so that it
reads, in its entirety, as follows:
 
(l)            Investments in the Foyle’s War 9 Group permitted under Section
7.18;

--------------------------------------------------------------------------------

(y)                Section 7.16 of the Credit Agreement is amended so that it
reads, in its entirety, as follows:
 
Section 7.16.        Foyle’s War 8.The Loan Parties shall not, and shall not
permit any of their respective Restricted Subsidiaries to, make or suffer to
exist any Investments in, or make any Dispositions to, Foyle’s War 8, or enter
into any transaction with Foyle’s War 8.
 
(z)                Section 7.17 of the Credit Agreement is amended so that it
reads, in its entirety, as follows:
 
Section 7.17.        Criterion Payable.  The Loan Parties shall not, and shall
not permit any of their respective Restricted Subsidiaries to, (a) make any
payment on the Criterion Payable in excess of $300,000 per month (provided, that
any unused payment amount may be carried over into following months, but, in any
event, there shall be no payment on the Criterion Payable of more than $600,000
per month without the prior written consent of the Administrative Agent and the
Lenders) and (ii) during the existence of a Triggering Event of Default, make
any payment on the Criterion Payable.
 
(aa)            Article VII of the Credit Agreement is amended by adding the
following new Section 7.18 immediately after Section 7.17:
 
Section 7.18.    Foyle’s War 9 Group.
 
(a)            None of the Loan Parties or any of their Restricted Subsidiaries
shall make any Investment (including, without limitation, by providing any
Guarantee, credit support, or advances) in the Foyle’s War 9 Group, except (i)
those Guarantees (but not any payments with respect to those Guarantees) by
Acorn described in the Foyle’s War 9 Documents as of Foyle’s War 9 Consent Date,
(ii) the Investment by Acorn in Acorn Global Enterprises prior to the Foyle’s
War 9 Consent Date in the amount of £195,000, and (iii) so long as no Default or
Event of Default exists at the time of such Permitted Intercompany Investments
and after giving effect thereto, Permitted Intercompany Investments by Acorn in
Acorn Global Enterprises in an aggregate amount not to exceed £688,650 (without
giving effect to any repayment or cancellation thereof) that are made at the
time that Acorn Global Enterprises is required to pay the Acorn Delivery Payment
or the Acorn Final Payment (as defined in Foyle’s War 9 Documents) and made only
to the extent necessary for Acorn Global Enterprises to make such payments.
 
(b)            None of the Loan Parties or any of their Restricted Subsidiaries
shall make any Dispositions of any Property to any member of the Foyle’s War 9
Group, except for the granting of licenses and distribution rights described in
the Foyle’s War 9 Documents as of the Foyle’s War 9 Consent Date.
 
(c)            None of the Loan Parties or any of their Restricted Subsidiaries
shall enter into any transaction with any member of the Foyle’s War 9 Group,
other than (i) the transactions described in the Foyle’s War 9 Documents on the
Foyle’s War 9 Consent Date and (B) transactions entered into in the ordinary
course of business and on terms and conditions no less favorable to such Loan
Party or Restricted Subsidiary than would be obtained in a comparable arm’s
length transaction with a Person not an Affiliate of a Group Member.
 
(d)            None of the Loan Parties or any of their Restricted Subsidiaries
(other than Acorn Productions (UK)) may grant or suffer to exist any Lien on any
of their Property to secure the Foyle’s War 9 Existing Debt or any other
obligation under any of the Foyle’s War 9 Documents.

--------------------------------------------------------------------------------

(e)            None of the Loan Parties (other than Acorn Productions (UK))
shall incur or suffer to exist any Indebtedness with respect to the Foyle’s War
9 Existing Debt or under any of the Foyle’s War 9 Documents.
 
(f)            None of the Foyle’s War 9 Documents shall be amended,
supplemented, or otherwise modified, or any of the terms thereof waived, in each
case, without the prior written consent of the Lenders.
 
(bb)            Section 8.1(d) of the Credit Agreement is amended so that it
reads, in its entirety, as follows:
 
(d)            any Loan Party shall fail to observe or perform any covenant or
agreement contained in Sections 5.1, 5.2, 5.3, 5.7, 5.8, 5.9, 5.10, 5.11, 5.12,
5.14, 5.15, 5.16, 5.19,  5.20 or 5.21 or Articles VI or VII; or
 
SECTION 4.            Representations and Warranties.  Each Loan Party hereby
represents and warrants to the Administrative Agent and the Lenders as follows:
 
(a)                Each of the representations and warranties made by any Loan
Party in or pursuant to the Loan Documents is true and correct in all material
respects on and as of the date hereof as if made on and as of such date except
to the extent that such representations and warranties relate to an earlier
date, in which case such representation and warranty was true and correct in all
material respects as of such earlier date.
 
(b)               As of the date hereof there exists no Default or Event of
Default and after giving effect to this Agreement there will exist no Default or
Event of Default.
 
(c)                Each Loan Party has the power and is duly authorized to enter
into, deliver, and perform this Agreement.
 
(d)               This Agreement is the legal, valid, and binding obligation of
the Loan Parties enforceable against the Loan Parties in accordance with its
terms.
 
SECTION 5.          Conditions Precedent.  This Agreement shall become effective
only upon satisfaction of each of the following conditions precedent, each of
which shall be in form and substance reasonably satisfactory to the
Administrative Agent and Fortress:
 
(a)               receipt by the Administrative Agent of duly executed
counterparts of this Agreement by each of the Loan Parties, the Administrative
Agent, and the Lenders;
 
(b)                payment by the Borrowers to the Administrative Agent (i) an
amendment fee in the amount of $25,000, for the account of each Lender on a pro
rata basis, and (b) an agency fee in the amount $12,500, for the account of the
Administrative Agent; provided, that for the avoidance of doubt, all fees (other
than fees and expenses of counsel to the Administrative Agent and Fortress) to
be paid by Borrower in connection with this Agreement shall total $37,500;
 
(c)               receipt by the Administrative Agent of such other documents,
certificates, information or legal opinions as the Administrative Agent or
Fortress may reasonably request;
 
(d)            payment by the Borrower of all outstanding fees and expenses
owing to the Administrative Agent and Fortress (including, without limitation,
all fees and expenses of counsel to the Administrative Agent and Fortress) or
arrangements therefor acceptable to the Administrative Agent and Fortress, as
applicable, shall have been made; and

--------------------------------------------------------------------------------

(e)            the Administrative Agent shall have completed such other business
and legal due diligence with respect to the Borrowers and their respective
Subsidiaries as the Administrative Agent or Fortress may reasonably require and
the results thereof shall be acceptable to the Administrative Agent and
Fortress, in their respective sole discretion.
 
SECTION 6.            Miscellaneous Terms.
 
(a)               Loan Document.  For avoidance of doubt, the Borrowers, the
Lenders, and the Administrative Agent hereby acknowledge and agree that this
Agreement is a Loan Document.
 
(b)               Effect of Agreement.  Except as set forth expressly
hereinabove, all terms of the Credit Agreement and the other Loan Documents
shall be and remain in full force and effect, and shall constitute the legal,
valid, binding, and enforceable obligations of the Loan Parties.
 
(c)                No Novation or Mutual Departure.  The Loan Parties expressly
acknowledge and agree that (i) there has not been, and this Agreement does not
constitute or establish, a novation with respect to the Credit Agreement or any
of the other Loan Documents, or a mutual departure from the strict terms,
provisions, and conditions thereof, other than with respect to the waivers
contained in Section 2 above and the amendments contained in Section 3 above,
(ii) nothing in this Agreement shall affect or limit the Administrative Agent’s
or any Lender’s right to demand payment of liabilities owing from any Loan Party
to the Administrative Agent or the Lender under, or to demand strict performance
of the terms, provisions, and conditions of, the Credit Agreement and the other
Loan Documents, to exercise any and all rights, powers, and remedies under the
Credit Agreement or the other Loan Documents or at law or in equity, or to do
any and all of the foregoing, immediately at any time after the occurrence of a
Default or an Event of Default under the Credit Agreement or the other Loan
Documents, and (iii) the limited waivers granted in Section 2 above shall not
apply to any other past, present, or future noncompliance with any provision of
the Credit Agreement or any of the other Loan Documents and do not constitute
any course of dealing between the Administrative Agent, the Lenders, and the
Borrowers.
 
(d)                Ratification.  The Borrowers hereby restate, ratify, and
reaffirm all of their obligations and covenants set forth in the Credit
Agreement and the other Loan Documents to which they are parties effective as of
the date hereof.
 
(e)               Claims.  To induce the Administrative Agent and the Lenders to
enter into this Agreement and to continue to make advances pursuant to the
Credit Agreement (subject to the terms and conditions thereof), the Borrowers
hereby acknowledge and agree that, as of the date hereof, and after giving
effect to the terms hereof, there exists no right of offset, defense,
counterclaim, claim, or objection in favor of any Loan Party or arising out of
or with respect to any of the Loans or other obligations of any Loan Party owed
to the Administrative Agent or any of the Lenders under the Credit Agreement or
any other Loan Document.

--------------------------------------------------------------------------------

(f)                Release.  In consideration of the agreements contained
herein, each Loan Party, individually and on behalf of its successors
(including, without limitation, any trustees acting on behalf of such Loan Party
and any debtor-in-possession with respect to such Loan Party), assigns,
subsidiaries and Affiliates, hereby forever releases and agrees to indemnify,
pay and hold harmless, each of Administrative Agent and each Lender and its
respective successors, permitted assigns, parents, subsidiaries, Affiliates,
officers, employees, directors, agents and attorneys (collectively, the
“Releasees”) from any and all debts, claims, demands, liabilities,
responsibilities, disputes, causes, damages, actions and causes of actions
(whether at law or in equity) and obligations of every nature whatsoever,
whether liquidated or unliquidated, whether known or unknown, matured or
unmatured, fixed or contingent that such Loan Party has, had or may have against
the Releasees which arise from or relate to any actions which the Releasees may
have taken or omitted to take in connection with this Agreement, the Credit
Agreement or any other Loan Document prior to the date hereof, including,
without limitation, with respect to the Obligations, any Collateral, the Credit
Agreement, any other Loan Document and any third parties liable in whole or in
part for the Obligations IN ALL CASES, WHETHER OR NOT CAUSED BY OR ARISING, IN
WHOLE OR IN PART, OUT OF THE COMPARATIVE, CONTRIBUTORY, OR SOLE NEGLIGENCE OF
SUCH RELEASEE.
 
(g)              Counterparts.  This Agreement may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed and delivered shall be deemed to be an original and all
of which counterparts, taken together, shall constitute but one and the same
instrument.
 
(h)               Fax or Other Transmission.  Delivery by one or more parties
hereto of an executed counterpart of this Agreement via facsimile, telecopy, or
other electronic method of transmission pursuant to which the signature of such
party can be seen (including, without limitation, Adobe Corporation’s Portable
Document Format) shall have the same force and effect as the delivery of an
original executed counterpart of this Agreement.  Any party delivering an
executed counterpart of this Agreement by facsimile or other electronic method
of transmission shall also deliver an original executed counterpart, but the
failure to do so shall not affect the validity, enforceability, or binding
effect of this Agreement.
 
(i)                 Recitals Incorporated Herein.  The preamble and the recitals
to this Agreement are hereby incorporated herein by this reference.
 
(j)                Section References.  Section titles and references used in
this Agreement shall be without substantive meaning or content of any kind
whatsoever and are not a part of the agreements among the parties hereto
evidenced hereby.
 
(k)               Further Assurances.  The Borrowers agree to take, at the
Borrowers’ expense, such further actions as the Administrative Agent shall
reasonably request from time to time to evidence the waivers and amendments set
forth herein and the transactions contemplated hereby.
 
(l)                 Governing Law.  This Agreement shall be governed by and
construed and interpreted in accordance with the internal laws of the State of
New York but excluding any principles of conflicts of law or other rule of law
that would cause the application of the law of any jurisdiction other than the
laws of the State of New York.

--------------------------------------------------------------------------------

(m)              Severability.  Any provision of this Agreement which is
prohibited or unenforceable shall be ineffective to the extent of such
prohibition or unenforceability without invalidating the remaining provisions
hereof in that jurisdiction or affecting the validity or enforceability of such
provision in any other jurisdiction.
 
(n)               Reaffirmation of Guarantors.  Each Guarantor (i) consents to
the execution and delivery of this Agreement, (ii) reaffirms all of its
obligations and covenants under the Credit Agreement and the other Loan
Documents to which it is a party, and (iii) agrees that none of its respective
obligations and covenants shall be reduced or limited by the execution and
delivery of this Agreement.
 
 [SIGNATURES ON FOLLOWING PAGES]

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.


 
RLJ ENTERTAINMENT, INC., as a Borrower
 
 
 
 
 
By:
/s/ANDREW WILSON
 
 
Name: Andrew Wilson
 
 
Title:  CFO
 
 
 
 
 
 
RLJ ACQUISITION, INC., as a Borrower
 
 
 
 
 
By:
 /s/ANDREW WILSON
 
 
Name: Andrew Wilson
 
 
Title: Secretary & Treasurer
 
 
 
 
 
 
IMAGE ENTERTAINMENT, INC., as a
Borrower
 
 
 
 
 
By:
 /s/ANDREW WILSON
 
 
Name: Andrew Wilson
 
 
Title: Secretary & Treasurer
 
 
 
 
 
 
ACORN MEDIA GROUP, INC., as a Borrower
 
 
 
 
 
By:
 /s/ANDREW WILSON
 
 
Name: Andrew Wilson
 
 
Title: Secretary & Treasurer
 
 
 
 
 
 
IMAGE/MADACY HOME
ENTERTAINMENT, LLC, as a Guarantor
 
 
 
 
 
By:
 /s/ANDREW WILSON
 
 
Name: Andrew Wilson
 
 
Title: CFO
 

 
[RLJ – Second Amendment to and Waiver Under Credit Agreement]

--------------------------------------------------------------------------------

 
ACORN MEDIA UK LIMITED, as a Guarantor
 
 
 
 
 
By:
/s/ANDREW WILSON
 
 
Name: Andrew Wilson
 
 
Title: Director
 
 
 
 
 
 
ACORN MEDIA AUSTRALIA PTY. LTD., as a Guarantor
 
 
 
 
 
By:
/s/MIGUEL PENELLA
 
 
Name: Miguel Penella
 
 
Title: Director
 
 
 
 
 
 
ACORN (IP) LIMITED, as a Guarantor
 
 
 
 
 
By:
/s/ANDREW WILSON
 
 
Name: Andrew Wilson
 
 
Title: Director
 
 
 
 
 
 
ACORN PRODUCTIONS LIMITED, as a
Guarantor
 
 
 
 
 
By:
/s/ANDREW WILSON
 
 
Name: Andrew Wilson
 
 
Title: Director
 
 
 
 
 
 
FOYLES WAR 8 PRODUCTIONS LIMITED,
as a Guarantor
 
 
 
 
 
By:
/s/ANDREW WILSON
 
 
Name: Andrew Wilson
 
 
Title:  Director
 

 
[RLJ – Second Amendment to and Waiver Under Credit Agreement]

--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT
AND LENDERS:
SUNTRUST BANK, as the Administrative
Agent and a Lender
 
 
 
 
 
By:
/s/AMANDA PARKS  
 
 
                Name: Amanda Parks
 
 
               Title: Senior Vice President
 

 
[RLJ – Second Amendment to and Waiver Under Credit Agreement]

--------------------------------------------------------------------------------

 
FORTRESS CREDIT OPPORTUNITIES I
LP, as a Lender
 
 
 
 
 
By:  Fortress Credit Opportunities I GP LLC, its general partner
 
 
 
 
 
 
By:
/s/MARC K. FURSTEIN
 
 
                Name: Marc K. Furstein
 
 
               Title: Chief Operating Officer
 
 
 
 
 
 
FORTRESS CREDIT FUNDING III LP, as a
Lender
 
 
 
 
 
By:  Fortress Credit Funding III GP LLC, its
general partner
 
 
 
 
 
By:
 /s/MARC K. FURSTEIN
 
 
                 Name: Marc K. Furstein
 
 
                Title: Chief Operating Officer
 


 
[RLJ – Second Amendment to and Waiver Under Credit Agreement]

--------------------------------------------------------------------------------